Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-13-00004-CV

                                 CLEAR CREEK ENERGY, LLC,
                                         Appellant

                                            v.
                          Kent SCHWARTZ and Daina SchwartzAppellees
                             Kent SCHWARTZ and Daina Schwartz,
                                        Appellees

                    From the 81st Judicial District Court, Atascosa County, Texas
                                 Trial Court No. 10-04-0253-CVA
                              Honorable Stella Saxon, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: June 26, 2013

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           Appellant filed a motion to dismiss this appeal with each party bearing its own costs.

Appellant’s counsel has certified that he has conferred with opposing counsel who does not oppose

the motion. Accordingly, we grant the motion. See TEX. R. APP. P. 42.1(a)(1). All costs of appeal

are taxed against the party who incurred them. See TEX. R. APP. P. 42.1(d).

                                                      PER CURIAM